     Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 1 of 14 PageID #: 29




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT CHARLESTON

JILL ANN O’BRIEN,

       Plaintiff,

v.                                                    CIVIL ACTION NO.: 2:20-CV-00419
                                                      Judge Johnston

MICHAEL PATRICK MORRIS, Individually,
CLAY COUNTY SHERIFF’S DEPARTMENT; and
MICHAEL W. ASBURY, in his official capacity
as CIRCUIT CLERK OF CLAY COUNTY,
WEST VIRGINIA,

       Defendants.

                       DEFENDANT MICHAEL PATRICK MORRIS’
                        ANSWER TO PLAINTIFF’S COMPLAINT

       NOW COMES the defendant, Michael Patrick Morris, by counsel, and for his Answer to

the Complaint filed against him by plaintiff, states as follows:

                                        FIRST DEFENSE

       The Complaint fails to state a cause of action upon which relief can be granted.


                                       SECOND DEFENSE

       1.      This defendant admits the allegations contained in Paragraph 1 of the Complaint.

       2.      This defendant admits the allegations contained in Paragraph 2 of the Complaint.

       3.      This defendant admits the allegations contained in Paragraph 3 of the Complaint.

       4.      This defendant admits the allegations contained in Paragraph 4 of the Complaint.

       5.      This defendant admits the allegations contained in Paragraph 5 of the Complaint.
     Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 2 of 14 PageID #: 30




        6.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 6 of the Complaint and, therefore, denies the

same.

        7.     This defendant admits the allegations contained in Paragraph 7 of the Complaint.

        8.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 8 of the Complaint and, therefore, denies the

same.

        9.     This defendant admits the allegations contained in Paragraph 9 of the Complaint.

        10.    This defendant denies the allegations contained in Paragraph 10 of the Complaint

and demands strict proof thereof.

        11.    This defendant denies the allegations contained in Paragraph 11 of the Complaint

and demands strict proof thereof.

        12.    This defendant denies the allegations contained in Paragraph 12 of the Complaint

and demands strict proof thereof.

        13.    This defendant denies the allegations contained in Paragraph 13 of the Complaint

and demands strict proof thereof.

        14.    This defendant denies the allegations contained in Paragraph 14 of the Complaint

and demands strict proof thereof.

        15.    This defendant denies the allegations contained in Paragraph 15 of the Complaint

and demands strict proof thereof.

        16.    This defendant denies the allegations contained in Paragraph 16 of the Complaint

and demands strict proof thereof.




                                                2
     Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 3 of 14 PageID #: 31




       17.     This defendant denies the allegations contained in Paragraph 17 of the Complaint

and demands strict proof thereof.

       18.     This defendant denies the allegations contained in Paragraph 18 of the Complaint

and demands strict proof thereof.

       19.     This defendant is without sufficient information, knowledge, or belief to either

admit or deny the allegations contained in Paragraph 19 of the Complaint and, therefore, denies

the same.

       20.     This defendant denies the allegations contained in Paragraph 20 of the Complaint

and demands strict proof thereof.

       21.     This defendant admits the allegations contained in Paragraph 21 of the Complaint.

       22.     This defendant denies the allegations contained in Paragraph 22 of the Complaint

and demands strict proof thereof.

       23.     This defendant denies the allegations contained in Paragraph 23 of the Complaint

and demands strict proof thereof.

       24.     This defendant denies the allegations contained in Paragraph 24 of the Complaint

and demands strict proof thereof.

       25.     This defendant admits the allegations contained in Paragraph 25 of the Complaint.

       26.     In response to Paragraph 26 of plaintiff’s Complaint, this defendant admits that a

hearing was held before Magistrate Jeffrey Boggs on April 14, 2020 on plaintiff’s petition and that

an order was entered in plaintiff’s favor. This defendant is without sufficient information,

knowledge, or belief to either admit or deny the remaining allegations contained in Paragraph 26

of the Complaint and, therefore, denies the same.




                                                3
    Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 4 of 14 PageID #: 32




       27.    In response to Paragraph 27 of the Complaint, this defendant incorporates by

reference his responses to Paragraphs 1-26 of the Complaint.

       28.    This defendant denies the allegations contained in Paragraph 28 of the Complaint

and demands strict proof thereof.

       29.    This defendant denies the allegations contained in Paragraph 29 of the Complaint

and demands strict proof thereof.

       30.    This defendant denies the allegations contained in Paragraph 30 of the Complaint

and demands strict proof thereof.

       31.    This defendant denies the allegations contained in Paragraph 31 of the Complaint

and demands strict proof thereof.

       32.    This defendant denies the allegations contained in Paragraph 32 of the Complaint

and demands strict proof thereof.

       33.    This defendant denies the allegations contained in Paragraph 33 of the Complaint

and demands strict proof thereof.

       34.    In response to Paragraph 34 of the Complaint, this defendant incorporates by

reference his responses to Paragraphs 1-33 of the Complaint.

       35.    This defendant denies the allegations contained in Paragraph 35 of the Complaint

and demands strict proof thereof.

       36.    This defendant denies the allegations contained in Paragraph 36 of the Complaint

and demands strict proof thereof.

       37.    This defendant denies the allegations contained in Paragraph 37 of the Complaint

and demands strict proof thereof.




                                               4
    Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 5 of 14 PageID #: 33




       38.    This defendant denies the allegations contained in Paragraph 38 of the Complaint

and demands strict proof thereof.

       39.    In response to Paragraph 39 of the Complaint, this defendant incorporates by

reference his responses to Paragraphs 1-38 of the Complaint.

       40.    This defendant denies the allegations contained in Paragraph 40 of the Complaint

and demands strict proof thereof.

       41.    This defendant denies the allegations contained in Paragraph 41 of the Complaint

and demands strict proof thereof.

       42.    This defendant denies the allegations contained in Paragraph 42 of the Complaint

and demands strict proof thereof.

       43.    This defendant denies the allegations contained in Paragraph 43 of the Complaint

and demands strict proof thereof.

       44.    In response to Paragraph 44 of the Complaint, this defendant incorporates by

reference his responses to Paragraphs 1-43 of the Complaint.

       45.    This defendant denies the allegations contained in Paragraph 45 of the Complaint

and demands strict proof thereof.

       46.    This defendant denies the allegations contained in Paragraph 46 of the Complaint

and demands strict proof thereof.

       47.    This defendant denies the allegations contained in Paragraph 47 of the Complaint

and demands strict proof thereof.

       48.    This defendant denies the allegations contained in Paragraph 48 of the Complaint

and demands strict proof thereof.




                                               5
    Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 6 of 14 PageID #: 34




       49.    In response to Paragraph 49 of the Complaint, this defendant incorporates by

reference his responses to Paragraphs 1-48 of the Complaint.

       50.    This defendant denies the allegations contained in Paragraph 50 of the Complaint

and demands strict proof thereof.

       51.    This defendant denies the allegations contained in Paragraph 51 of the Complaint

and demands strict proof thereof.

       52.    This defendant denies the allegations contained in Paragraph 52 of the Complaint

and demands strict proof thereof.

       53.    This defendant denies the allegations contained in Paragraph 53 of the Complaint

and demands strict proof thereof.

       54.    This defendant denies the allegations contained in Paragraph 54 of the Complaint

and demands strict proof thereof.

       55.    In response to Paragraph 55 of the Complaint, this defendant incorporates by

reference his responses to Paragraphs 1-54 of the Complaint.

       56.    This defendant denies the allegations contained in Paragraph 56 of the Complaint

and demands strict proof thereof.

       57.    This defendant denies the allegations contained in Paragraph 57 of the Complaint

and demands strict proof thereof.

       58.    This defendant denies the allegations contained in Paragraph 58 of the Complaint

and demands strict proof thereof.

       59.    This defendant denies the allegations contained in Paragraph 59 of the Complaint

and demands strict proof thereof.




                                               6
     Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 7 of 14 PageID #: 35




       60.     This defendant denies the allegations contained in Paragraph 60 of the Complaint

and demands strict proof thereof.

       61.     This defendant denies each and every allegation to the Complaint which is not

specifically and expressly admitted herein.



                                         THIRD DEFENSE

       This defendant denies that the plaintiff is entitled to any relief as requested in the prayer

for relief in the Complaint.



                                       FOURTH DEFENSE

       This defendant asserts the affirmative defenses of assumption of the risk, waiver, estoppel,

laches, statute of limitations, and statute of repose, and hereby preserves each and every defense

set forth in Rules 8, 9 and 12 of the Federal Rules of Civil Procedure, and further reserves the right

to raise such additional defenses as may appear appropriate following further discovery and factual

development in this case.



                                         FIFTH DEFENSE

       The action described in the Complaint was a result of a cause or causes over which this

defendant had no control.




                                         SIXTH DEFENSE

       Plaintiff assumed the risk of any and all damages of which the plaintiff complains and,

therefore, plaintiff is barred from any recovery herein.

                                                  7
     Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 8 of 14 PageID #: 36




                                      SEVENTH DEFENSE

        All of the claims of the plaintiff asserted herein were proximately caused or contributed to

by superseding and intervening cause or causes other than an act or omission on the part of this

defendant and, accordingly, recovery or relief against this defendant cannot be had.



                                       EIGHTH DEFENSE

        This defendant also incorporates by reference any affirmative defenses raised by the other

defendants, to the extent that they are applicable.



                                        NINTH DEFENSE

        To the extent that they apply, this defendant asserts and preserves the defenses and

immunities contained in West Virginia Code § 29-12A-1 et seq. and West Virginia Code § 7-14A-

1 et seq.




                                        TENTH DEFENSE

        This defendant raises and preserves the defenses of absolute and qualified immunity and any

other immunity or immunities available to this defendant pursuant to the United States Constitution,

the United States Code, the West Virginia State Constitution, the West Virginia Code, and West

Virginia common law.



                                     ELEVENTH DEFENSE

        Punitive damages are prohibited by West Virginia Code § 29-12A-7.




                                                  8
     Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 9 of 14 PageID #: 37




                                      TWELFTH DEFENSE

       The Complaint, to the extent that it seeks punitive damages, violates defendant’s right to

procedural due process under the Fourteenth Amendment of the United States Constitution, and

the Constitution of the State of West Virginia, and therefore, fails to state a cause of action upon

which punitive damages can be awarded.



                                    THIRTEENTH DEFENSE

       The Complaint, to the extent it seeks punitive damages, violates defendant’s right to

protection from "excessive fines" as provided in the Eighth Amendment of the United States

Constitution and Article 3, Section V of the Constitution of the State of West Virginia, and violates

defendant’s right to substantive due process as provided in the Fifth and Fourteenth Amendments

of the United States Constitution and the Constitution of the State of West Virginia and therefore

fails to state a cause of action supporting the punitive damages claimed.




                                    FOURTEENTH DEFENSE

       To the extent that plaintiff is making a claim for simple negligence against this defendant,

that claim is barred by the Governmental Tort Claims and Insurance Reform Act (West Virginia

Code § 29-12A-1 et seq.).



                                      FIFTEENTH DEFENSE

       This defendant denies he acted in violation of the plaintiff’s rights, and further he denies

that he acted recklessly, willfully, unlawfully, and/or intentionally.




                                                  9
    Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 10 of 14 PageID #: 38




                                      SIXTEENTH DEFENSE

       The injuries, if any, of which the plaintiff complains, were caused by her own misconduct

or that of another and were in no way attributable to this defendant.



                                   SEVENTEENTH DEFENSE

       This defendant has breached no duty owed to the plaintiff.



                                     EIGHTEENTH DEFENSE

       The plaintiff has failed to mitigate her damages, if any.



                                     NINETEENTH DEFENSE

       The plaintiff failed to file any complaint with her employer(s) prior to filing her Complaint

with this Court and failed to follow established grievance procedures of her employer.



                                     TWENTIETH DEFENSE

       Plaintiff’s common law claims for sex discrimination and sexual harassment are contrary

to substantial public policy of the State of West Virginia, and plaintiff fails to state a claim upon

which relief can be granted because such public policy claims are only applicable under West

Virginia common law where there has been a wrongful or retaliatory discharge.



                                   TWENTY-FIRST DEFENSE

       Plaintiff cannot establish that she suffered severe emotional distress and, thus, cannot

establish a claim for intentional infliction of emotional distress.



                                                  10
    Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 11 of 14 PageID #: 39




                                 TWENTY-SECOND DEFENSE

       Any alleged actions towards plaintiff were not unwelcome.



                                   TWENTY-THIRD DEFENSE

       The conduct about which plaintiff complains was not sufficiently severe and/or pervasive

to create a hostile working environment as a matter of law.



                                 TWENTY-FOURTH DEFENSE

       If plaintiff did suffer any damages – and defendant maintains that she did not – plaintiff’s

damages are speculative and unavailable as a matter of law.



                                   TWENTY-FIFTH DEFENSE

       Defendant denies that he engaged in any unlawful discriminatory act under the West

Virginia Human Rights Act.




                                   TWENTY-SIXTH DEFENSE

       Defendant denies that he engaged in any act or failed to act where there was a legal duty

to do so resulting in a hostile work environment under the West Virginia Human Rights Act or any

other law.


                                 TWENTY-SEVENTH DEFENSE

        This Defendant is entitled to immunity from any award of damages because he did not

cause the deprivation of any clearly established constitutional right or privilege of the Plaintiff.




                                                  11
    Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 12 of 14 PageID #: 40




                                  TWENTY-EIGHTH DEFENSE

       This Defendant is entitled to qualified and absolute immunity.



                                  TWENTY-NINTH DEFENSE

        This Defendant raises the affirmative defenses of immunity, contributory and/or

comparative negligence, and any other affirmative defense, including defenses set forth in the

Federal Rules of Civil Procedure which may prove applicable after discovery.



                                      THIRTIETH DEFENSE

       At no time did defendant act under the color of law under 42 USC §1983.



                                    THIRTY-FIRST DEFENSE

       This Defendant raises and reserve the right to file additional affirmative defenses including

statute of limitations, counterclaims, cross claims, and/or third-party claims if a sufficient or

factual basis therefore is developed through continuing investigation and discovery.

       WHEREFORE, defendant, Michael Patrick Morris, prays that the plaintiff’s Complaint

be dismissed, that all relief prayed for therein be denied, and that he be granted his attorney’s fees

and court costs incurred in and about the defense of this action.

DEFENDANT DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE


                                               MICHAEL PATRICK MORRIS,

                                               By counsel,




                                                 12
Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 13 of 14 PageID #: 41




                                s/ James C. Stebbins, Esq.
                                James C. Stebbins, Esq., WVSB No. 6674
                                LEWIS GLASSER PLLC
                                P. O. Box 1746
                                Charleston, WV 25326
                                Telephone:     (304) 345-2000
                                Facsimile:     (304) 343-7999
                                jstebbins@lewisglasser.com




                                  13
     Case 2:20-cv-00419 Document 4 Filed 07/20/20 Page 14 of 14 PageID #: 42




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT CHARLESTON

JILL ANN O’BRIEN,

       Plaintiff,

v.                                                CIVIL ACTION NO.: 2:20-CV-00419
                                                  Judge Johnston

MICHAEL PATRICK MORRIS, Individually,
CLAY COUNTY SHERIFF’S DEPARTMENT; and
MICHAEL W. ASBURY, in his official capacity
as CIRCUIT CLERK OF CLAY COUNTY,
WEST VIRGINIA,

       Defendants.

                              CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2020, I electronically filed the foregoing DEFENDANT

MICHAEL PATRICK MORRIS’ ANSWER TO PLAINTIFF’S COMPLAINT with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the

following:

                                 Mark A. Atkinson, Esq.
                                 Atkinson & Polak, PLLC
                                      P. O. Box 549
                                 Charleston, WV 25322
                               COUNSEL FOR PLAINTIFF



                                          s/ James C. Stebbins, Esq.
                                          James C. Stebbins, Esq., WVSB No. 6674
                                          LEWIS GLASSER PLLC
                                          P. O. Box 1746
                                          Charleston, WV 25326
                                          Telephone:     (304) 345-2000
                                          Facsimile:     (304) 343-7999
                                          jstebbins@lewisglasser.com
                                          Counsel for Michael Patrick Morris
